Appeal from an order of the Supreme Court, Monroe County (James J. Piampiano, J.), entered July 18, 2016 in a divorce action. The order denied the motion of plaintiff to set aside the parties’ written separation agreement of October 30, 2013 and modification agreement of July 7, 2014. It is hereby ordered that said appeal is unanimously dismissed without costs. Same memorandum as in Tuzzolino v Tuzzolino ([appeal No. 1] 156 AD3d 1402 [2017]). Present—Smith, J.P., Centra, Carni, Curran and Troutman, JJ.